Citation Nr: 1427140	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-09 987	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for periodontal disease and decay secondary to loss of tooth #8 (dental disability).

2.  Entitlement to a compensable evaluation for loss of tooth #8.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1982.
These matters came before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Cleveland, Ohio (RO).  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in October 2012, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has a dental disability that is causally related to active service or to service-connected loss of tooth #8.  

2.  The medical evidence of record shows that the Veteran's service-connected disability is manifested by missing tooth #8, which involves only one tooth and can be restored by a suitable prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for the assignment of a compensable evaluation for loss of tooth #8 have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 9999-9913 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, including on a secondary basis, and an increased rating.  

In accordance with the requirements of VCAA, the December 2009 letter informed the Veteran of what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was informed in the December 2009 letter of the criteria for consideration in the assignment of a disability rating and effective date, in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the veteran's dental condition, including his service-connected missing tooth, disabilities at issue on appeal, were obtained in 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA evaluations obtained in this case are adequate, as those relevant to the service connection issue on appeal involve review of the claims file, relevant examination of the Veteran, and an opinion on whether the Veteran has the disability at issue due to service, with rationale.  Evaluation of missing tooth #8 is adequate because it provides the current symptomatology for the disability sufficient for rating purposes.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection and increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his October 2012 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ asked questions to ascertain the nature of any in-service event or injury and whether the Veteran's current disability is related to service.  He also asked questions to draw out the current state of the Veteran's dental disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for a dental disability, to include as secondary to service-connected missing tooth #8.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include: chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal carries of several teeth in April 1977.  It was reported that he cracked tooth #8 in August 1978 when his rifle backfired and he was hit in the mouth, with subsequent removal of the tooth.  It was noted in April 1981 that teeth 19, 20, and 28 were also missing.  He was provided prosthetics for teeth 7-9 in June 1981, and it was reported in July 1981 that the prosthetics were doing well with tissue acceptance.  

VA Outpatient records for April and May 2010 reveal treatment for periodontal disease, with removal of multiple teeth.

A VA dental evaluation was conducted by a dentist in May 2010.  The examiner noted that the claims file was missing.  It was reported that the Veteran was missing multiple teeth.  There was no tooth pain.  The need for extractions due to the periodontal health of the remaining teeth was noted.  There was no limit to the interincisal opening, which was 46 mm laterally.  X-rays revealed significant periodontal bone loss.  The examiner opined that a nexus opinion without the claims file would be mere speculation.  A VA report in was added to the file in June 2010 from the dentist who examined the Veteran in May 2010.  After review of the claims file, the examiner concluded that the veteran's current loss of teeth was less likely a result of the mouth injury and treatment in service and more likely due to a lack of care and poor personal oral hygiene.  

The Veteran testified at his travel board hearing in October 2012 that he lost a tooth in service when he was hit in the mouth by a part from a machine gun, that treatment for this tooth in service resulted in problems with additional teeth, and that eventually multiple teeth had to be removed due to his service injury.  

Based on the above evidence, the Board finds that a dental disability was not incurred in or aggravated by either the Veteran's military service or by his service-connected missing tooth.  The only tooth affected by the injury in service was tooth #8.  Additionally, the nexus opinion on file, which is based on a review of the evidence and contains a rationale, is against the claim.  The dentist concluded in June 2010 that the cause of the veteran's periodontal disease that resulted in loss of multiple teeth after service was poor oral hygiene.  Although the Veteran has contended, including at his October 2012 hearing, that he took good care of his teeth, the June 2010 opinion against the claim is from a medical professional who had reviewed the evidence and examined the Veteran.  The Veteran has not provided any medical evidence to refute the June 2010 opinion.

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to determine that his dental problems are related to his mouth injury and resulting treatment in service.  The diagnosis of a specific dental disability and the determination of the etiology of the disability are medical questions and require medical expertise.  A layperson is generally not competent to provide a diagnosis or opine on the etiology of a dental disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Veteran has not been shown to have had the requisite medical training.  

Because the preponderance of the most probative evidence of record is against the Veteran's service connection claim on appeal, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claim

The Veteran also seeks a compensable rating for his service-connected missing tooth #8, which was service  connected by rating decision in March 2003 and assigned a noncompensable rating effective November 7, 2002.  
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that an unlisted dental condition, under Diagnostic Code 9999, was the service-connected disability, and loss of a tooth, under Diagnostic Code 9913, was a residual condition.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is covered under Diagnostic Code 9913.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2013).  Under that diagnostic code, a 0 percent rating is warranted where the loss of masticatory surface can be restored by a suitable prosthesis.  A 10 percent rating is assigned when all upper anterior teeth are missing, all lower anterior teeth are missing, or all upper and lower teeth on one side are missing and cannot be restored by a suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2013).

The Board notes that ratings under Diagnostic Code 9913 are only warranted for bone loss through trauma or disease such as osteomyelitis, and not for the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2013).  

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion of temporomandibular articulation is limited to from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2013).


The Veteran's dental condition was evaluated by VA in May 2010.  The Veteran complained of difficulty chewing, loss of surrounding teeth, and pain.  The examiner noted that the claims file was missing.  The Veteran was missing some teeth.  There was no objective evidence of tooth pain.  The need for extractions due to the periodontal health of the remaining teeth was noted.  There was no limit to the interincisal opening, which was 46 mm laterally.  X-rays revealed significant periodontal bone loss.  

According to a VA report in June 2010 from the dentist who examined the Veteran in May 2010, after review of the claims file, it was concluded that the current loss of teeth is due to poor oral hygiene and is not related to the tooth injury in service.

The Veteran testified at his travel board hearing in October 2012 that he lost his tooth in service when he was hit in the mouth by a part from a machine gun and that he has soreness of the mouth.

The medical evidence of record shows that the Veteran's dental disability is manifested by missing tooth #8.  To warrant a compensable evaluation under Diagnostic Code 9913, there would need to be evidence of loss of multiple teeth that cannot be restored by a suitable prosthesis, which is not shown in this case.  Additionally, because the interincisal opening in May 2010 was 46 mm, a compensable evaluation is also not warranted for limitation of the temporomandibular opening under Diagnostic code 9905.  

The Veteran is competent to report any symptoms related to his service-connected missing tooth, such as soreness.  His complaints are credible to the extent that they involve pain.  The Veteran's complaints have been considered in this case; however, the evidence has not shown the severity required for a compensable rating for the disability at issue at any time during the appeal period, as discussed above.    

The Board has also considered rating the Veteran's dental disability under all other applicable diagnostic codes. However, there is no evidence of record that residual disability from service-connected missing tooth #8 has ever been manifested by osteomyelitis, loss of any part of the mandible, maxilla, ramus, or hard palate; malunion or nonunion of the mandible or maxilla; or loss of one or more condyloid or coronoid processes.  Therefore, a rating in excess of 0 percent is also not warranted under Diagnostic Codes 5003, 9900, 9901, 9902, 9903, 9904, 9906, 9907, 9908, 9909, 9911, 9912, 9914, 9915, and 9916, at any point during the period on appeal.  38 C.F.R. §§ 4.71a, 4.150, Diagnostic Codes 5003, 9900, 9901, 9902, 9903, 9904, 9906, 9907, 9908, 9909, 9911, 9912, 9914, 9915, 9916 (2013).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2013). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749  (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for his dental disability inadequate.  The Veteran's dental disability was rated under 38 C.F.R. § 4.150, Diagnostic Code 9913 (2013), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's disability is manifested by loss of a tooth, which can be restored by a suitable prosthesis.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his dental disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of dental disabilities such as loss of all upper and lower teeth on one side, all anterior upper teeth, or all anterior lower teeth that are not restorable by suitable prosthesis.  

However, the medical evidence does not show those manifestations due to service-connected disability.  The Board finds that the criteria for a 0 percent rating for the Veteran's missing tooth reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749  (1996); 38 C.F.R. § 4.150 , Diagnostic Code 9913 (2013).

Finally, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for missing tooth #8 is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is an element of any appeal for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The Veteran has not contended, and the evidence does not indicate, that the Veteran is unemployable as a result of his service-connected disability.  






ORDER

Entitlement to service connection for a dental disability is denied.

Entitlement to a compensable evaluation for missing tooth #8 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


